EVERETT, Chief Judge
(dissenting):
I agree with the principal opinion that the challenge for cause was improperly denied. However, from that premise I draw an entirely different conclusion from that of the majority.
Article 41(b) of the Uniform Code of Military Justice, 10 U.S.C. § 841(b), grants one peremptory challenge each to the Government and the accused.1 Because of the military judge’s error in denying the challenge for cause, appellant was compelled to utilize his single peremptory challenge to remove from the court Colonel Fields, whom he had unsuccessfully challenged for cause. Indeed, if appellant has peremptorily challenged another member, he might well have waived his rights under the challenge for cause.2
Nonetheless, in the case at bar, appellant is provided no remedy for his loss of “an important codal right ... because of the lack of any evidence in the record that appellant otherwise desired to exercise this right.” 13 M.J. 288, 292. Of course, the lawyer who defended appellant at trial is entitled to ask what “evidence” he should have provided in order to preserve his client’s challenge for cause. The principal opinion provides no answer to that question.
*294Should the defense counsel have requested that appellant be granted additional peremptory challenges? Since Article 41(b) does not purport to give a trial judge the authority to allow additional peremptory challenges, is the principal opinion suggesting that defense counsel should have provided “evidence in the record” by making a vain request that he knows the judge has no power to grant?3
One clear lesson may be drawn by a defense counsel from the principal opinion. If he makes a challenge for cause which he believes has merit, in order to preserve that challenge on appeal he should exhaust his peremptory challenge and then “evidence” in some way that he still would wish to exercise another peremptory challenge if it were available. Perhaps a statement in the record during an Article 39(a)4 session would suffice; but, to be better protected, a request that the trial judge allow additional peremptory challenges would seem in order. The defense counsel will have every reason not to offer such “evidence” — there being everything for his client to gain and nothing to lose by doing so. Therefore, competent counsel will do this as a matter of course. The net result of the principal opinion is to introduce in military practice a time-consuming and meaningless formality which will only serve as a pitfall for the unwary. In view of that result — and also for the reasons ably stated in Judge Mahoney’s dissent in the court below — I dissent and would grant a rehearing on sentence.

. As has been recommended by the American Bar Association, an increase in this number would be quite desirable.


. Certainly, if he had not used his peremptory challenge at all, appellant would have waived the challenge for cause as to Colonel Fields.


. Perhaps the principal opinion is subtly implying that a trial judge has the inherent authority to allow additional peremptory challenges. Some Federal judges have adopted such an interpretation of Fed.R.Crim.P. 24, which also contains no authorization for the trial judge to allow additional peremptory challenges except in the selection of alternate jurors. See, e.g., United States v. Caldwell, 543 F.2d 1333, 1347 n.57 (D.C.Cir.1974), cert. denied, 423 U.S. 1087, 96 S.Ct. 877, 47 L.Ed.2d 97 (1976); United States v. Bentley, 503 F.2d 957 (5th Cir. 1974); United States v. LePera, 443 F.2d 810, 812 (9th Cir.), cert. denied, 404 U.S. 958, 92 S.Ct. 326, 30 L.Ed.2d 275 (1971). Judge Hunter has persuasively observed:
The terminology of [18 U.S.C.] section 1870 is that a litigant is “entitled” to three strikes. The words “entitled to three peremptory challenges” need not be read as meaning entitled to only three. Indeed, a common reading of these words is that the party has a right to at least three. No words in the statute explicitly limit the court’s discretion to give additional challenges.
Blount v. Plovidba, 567 F.2d 583, 587 (3rd Cir. 1977) (Hunter, J., dissenting). Article 41(b), Uniform Code of Military Justice, 10 U.S.C. § 841(b), uses the same terminology — that “[e]ach accused and the trial counsel is entitled to one peremptory challenge” — so according to this view this provision need not be read as meaning the accused and the trial counsel is only entitled to one peremptory challenge. Indeed, there is no language in this codal provision that even hints that the military judge has no discretionary authority to give additional challenges.


. UCMJ, 10 U.S.C. § 839(a).